Citation Nr: 1512611	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-05 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for vascular headaches, rated as 30 percent disabling from January 6, 2012, and 10 percent disabling from December 12, 2013.

2.  Entitlement to an effective date earlier than January 6, 2012, for the award of a 30 percent rating for vascular headaches.  

3.  Entitlement to an increased rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia, rated as 50 percent disabling from April 10, 2008; 70 percent disabling from December 24, 2008; and 100 percent disabling from January 6, 2012.

4.  Entitlement to an effective date earlier than April 10, 2008, for the award of a 50 percent rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia.

5.  Entitlement to an initial rating in excess of 30 percent for mood disorder, not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms, from January 6, 2009, and in excess of 50 percent from November 29, 2012.  

6.  Entitlement to an increased rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine, post-operative, with spinal stenosis and spondylosis, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

8.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.  

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  

10.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2012.

11.  Entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to February 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and January 2013 and March 2014 rating decisions of the RO in St. Paul, Minnesota.  

In the July 2010 rating decision, the Denver RO denied a rating in excess of 20 percent for multilevel degenerative disc disease of the lumbar spine and TDIU.  The appellant perfected a timely appeal with respect to these issues in February 2011.  

In the January 2011 rating decision, the Denver RO granted service connection for mood disorder not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms, and assigned an initial 30 percent rating, effective January 6, 2009.  In addition, the RO denied a temporary total rating for convalescence following back surgery.  The appellant perfected a timely appeal with respect to these issues in September 2012.  

In the January 2013 rating decision, the St. Paul RO increased the rating for the appellant's service-connected hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia to 50 percent, effective April 10, 2008; to 70 percent, effective December 24, 2008; and to 100 percent from January 6, 2012.  In addition, the RO increased the rating for the appellant's service-connected vascular headaches to 30 percent, effective January 6, 2012.  The appellant perfected a timely appeal regarding the effective dates of the increased ratings, as well as the ratings themselves.  

Before the appellant's appeal regarding the initial rating assigned for his mood disorder was certified to the Board, in a May 2013 rating decision, the St. Paul RO increased the rating for the appellant's service-connected mood disorder disability to 50 percent, effective November 29, 2012.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the date of the award of service connection nor did the appellant withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the March 2014 rating decision on appeal, the RO granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent disability rating, effective December 12, 2013; granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating, effective February 9, 2011; and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for head injury residuals.  In addition, the RO decreased the rating for the appellant's service-connected vascular headaches to 10 percent, effective December 12, 2013.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007) (holding that the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating).  

In April 2014, the appellant submitted a notice of disagreement with the RO's determination, including the initial ratings assigned by the RO for his right and left lower extremity radiculopathy disabilities.  

Before the matter was certified to the Board, in a July 2014 rating decision, the RO increased the initial rating for the appellant's service-connected radiculopathy of the left lower extremity to 20 percent, effective February 9, 2011.  Again, although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the date of the award of service connection nor did the appellant withdraw his appeal.  AB, 6 Vet. App. at 38.  

In July 2014, the RO issued a Statement of the Case addressing the issues raised by the appellant in his April 2014 notice of disagreement - entitlement to higher initial ratings for right and left lower extremity radiculopathy and whether new and material evidence had been submitted to reopen a claim of service connection for residuals of a head injury.  

In September 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant indicated, through his then-representative, Christopher Loiacono, that he wished to withdraw his appeal with respect to the issue of entitlement to a temporary total convalescence rating.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  That issue has accordingly been dismissed below.

Also at the hearing, Mr. Loiacono indicated that, in addition to the issues currently certified on appeal, he had also recently submitted a substantive appeal for the issues of entitlement to higher initial ratings for radiculopathy of the right and left lower extremities.  The undersigned agreed to take testimony on those two issues contingent on the receipt of that substantive appeal.  A review of the appellant's VBMS file confirms timely receipt of the substantive appeal addressing those issues in September 2014.  

The Board notes, however, that the substantive appeal also includes the issue of whether new and material evidence had been submitted to reopen a claim of service connection for residuals of a head injury.  Thus, that issue has been included on the cover page of this decision.  It is unclear why Mr. Loiacono did not address this issue at the hearing, particularly as the September 2014 VA Form 9 specifically requests a Board hearing with respect to all issues.

Shortly after the hearing, the appellant revoked power of attorney in favor of Mr. Loiacono and designated the The American Legion as his accredited representative.  See VA Form 21-22, signed by the appellant on September 30, 2014, and received by VA on October 6, 2014.  In January 2015, the Board forwarded the appellant's claims folder to the American Legion for the purpose of affording the organization the opportunity to review the record and submit any additional evidence and argument in support of the appellant's claims.  In March 2015, the American Legion provided written argument in support of the appeal.  

The Board notes that, in the March 2015 written arguments, the appellant's representative listed the issues on appeal as including entitlement to service connection for gastric and pressure ulcers, as well as the issue of entitlement to service connection for high cholesterol.  A review of the record indicates that these claims were denied by the RO in a January 2013 rating decision which was not appealed within the applicable time period.  If the appellant wishes to reopen these claims, he is advised that he should notify the RO in writing and submit new and material evidence in support of those previously denied final claims.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a copy of the September 2014 hearing transcript, this additional evidence has also been reviewed by the RO.  

The issues of entitlement to an increased rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia; an effective date earlier than April 10, 2008, for the award of a 50 percent rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia; a higher initial rating for mood disorder, not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms; an increased rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine; and higher initial ratings for radiculopathy of the left and right lower lower extremities; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury; and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 6, 2012, to December 12, 2013, the appellant's service-connected vascular headache disability was manifested by characteristic prostrating attacks occurring on average monthly.  His disability was not manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

2.  Since December 12, 2013, the appellant's vascular headache disability has been manifested by annoying headache episodes every one to two months which do not impact his activities.  

3.  The appellant's claim for an increased rating for his service-connected vascular headaches was received by VA on January 6, 2012, and there is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of his disability in the year prior to the date of receipt of his claim.

4.  In September 2014, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for vascular headaches from January 6, 2012, and in excess of 10 percent from December 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an effective date earlier than January 6, 2012, for the award of a 30 percent rating for vascular headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).

3.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a July 2012 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The appellant has also afforded been afforded an adequate VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examination report, together with the appellant's lay testimony and the clinical evidence, contains the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The appellant has not argued that his service-connected headache disability has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the nature and severity of the disability at issue in this case.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his then-representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

A review of the record shows that, in a June 1972 rating decision, the RO granted service connection for vascular headaches and assigned an initial noncompensable disability rating, effective February 11, 1972, which was the day following the date of the appellant's separation from active service.  The appellant was notified of the RO's determination in a July 1972 letter, but he did not appeal within the applicable time period.

Thereafter, in an August 1975 rating decision, the RO granted service connection for a seizure disorder.  The RO assigned a 10 percent disability rating for a seizure disorder with vascular headaches, effective May 27, 1975.  The appellant was notified of the RO's determination in a September 1975 letter, but he did not appeal within the applicable time period.

In December 2002, the appellant filed a motion to revise the June 1972 rating decision, alleging that the failure to assign separate ratings for a seizure disorder and headaches was clear and unmistakable error.  

In a January 2003 rating decision, the RO concluded that revision of the March 1972 rating decision was warranted.  The RO assigned an initial 10 percent disability rating for vascular headaches, effective February 11, 1972.  The RO also assigned a separate 10 percent disability rating for a seizure disorder, effective February 11, 1972, and a 20 percent rating from May 27, 1975.  The appellant disagreed with the RO's determination regarding the effective date and ratings assigned, and a Statement of the Case was issued in March 2004.  The appellant, however, did not thereafter perfect an appeal and has not contended otherwise.  

On January 6, 2012, the appellant's claim for an increased rating for his service-connected headache disability was received by VA.  

In support of the claim, the RO reviewed VA clinical records dated from December 001 to March 2014, noting periodic complaints of headaches but no specific treatment or clinic visits for his service-connected headache disability.  

In connection with his claim, the appellant was afforded a VA medical examination in September 2012.  He reported having headache episodes one to two times monthly lasting for 6 hours.  During these headaches, he reported that he had to rest in a dark room.  In addition to headache pain, he indicated that his symptoms included nausea and sensitivity to sound and light.  Based on the appellant's description, the examiner concluded that the appellant exhibited characteristic prostrating attacks of migraine headache pain once every month, but not more frequently.  The examiner further indicated that the appellant's service-connected headache disability did not impact his ability to work.  He stated that the appellant exhibited no additional symptoms associated with his condition other than those previously noted.  

The appellant was provided another VA medical examination in December 2013.  He reported unpredictable, random headache episodes every one to two months.  He described his headache pain as merely "annoying" and indicated that it was "not something I can't handle."  He related that he was able to continue his activities through the duration of his headache episodes.  He indicated that he did not seek medical care for his headaches; rather, he took two to three ibuprofen tablets.  He stated that, if he catches the headache episode early, he is able to stop it.  When his headaches did occur, they lasted for less than a day.  The appellant also reported that he experienced sensitivity to light and sound during his headache episodes.  He also experienced nausea, but felt it was related to his liver disease.  In reviewing the record, the examiner noted that the appellant's medical records did not reflect complaints of headaches in the past year, nor were there any clinic visits specifically for headaches.  The examiner indicated that the appellant's headache disability was not productive of characteristic prostrating attacks of migraine headache pain, nor did he exhibit any other pertinent physical findings or symptoms related to his headache disability.  The examiner further indicated that the appellant's headache disability did not impact his ability to work.  Based on his examination of the appellant and a review of the record, the examiner concluded that it is less likely as not the Veteran had prostrating attacks of migraine headache pain.  He noted that the headaches described by the appellant did not require the cessation of activity to rest and did not require ongoing care to treat the pain, making them inconsistent with prostrating headaches.  

At his September 2014 Board hearing, the appellant estimated that he experienced episodes which included headaches two or three times monthly.  He claimed that, during these episodes, he experienced a sensation of being inebriated which progressed to the point of having to sit down.  He indicated that his headaches started afterwards.  He was unable to estimate how long his headaches lasted, as he usually fell asleep.  



Analysis

Entitlement to an increased rating for vascular headaches, rated as 30 percent disabling from January 6, 2012, and 10 percent disabling from December 12, 2013.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's service-connected vascular headaches are rated by analogy to migraine headaches under the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

In this case, as delineated in more detail above, the record shows that, from January 6, 2012, to December 12, 2013, the appellant claimed to experience headache episodes one to two times monthly during which he had to rest in a dark room.  He indicated that these episodes lasted six hours and included headache pain, nausea, and sensitivity to sound and light.  The VA clinical records corresponding to this period are negative for any complaints or findings of prostrating headache attacks.  Based on the appellant's descriptions, an examination of the appellant, and a review of the record, a VA examiner concluded in September 2012 that the appellant exhibited characteristic prostrating attacks of migraine headache pain once every month, but not more frequently.  

Based on these facts, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent from January 6, 2012, to December 12, 2013.  The record on appeal shows that, during this period, the appellant's vascular headache disability was not manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

The Board further finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent on or after December 12, 2013.  As set forth above, at a VA medical examination on December 12, 2013, the appellant reported experiencing random headache episodes every one to two months.  He described his headache pain as being no more than "annoying" and reported that he is able to continue his activities through the duration of his headache episodes.  The Board also notes that VA clinical records corresponding to this period are negative for complaints or findings of prostrating headache attacks.  Based on his examination of the appellant and a review of the record, the examiner concluded that the appellant did not exhibit characteristic prostrating headache attacks.  

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent from December 12, 2013.  As set forth above, the applicable rating criteria link ratings for migraine headaches to two elements:  severity and frequency.  Although the appellant has reported headache episodes every one to two months since December 12, 2013, it is not sufficient to demonstrate a particular frequency of headaches.  Rather, the headaches must be also of a specific prostrating character.  In this case, the Board finds that the intensity of the appellant's headaches has not been shown to rise to the level of prostrating migraines, such to warrant a rating in excess of 10 percent under Code 8100.  Again, the appellant describes his headache episodes as only "annoying" and conceded that they do not interfere with his activities, much less produce prostrating attacks or require rest or a reduction or cessation of activity.  

In reaching its decision, the Board has also considered whether an extraschedular rating is warranted under 38 C.F.R. § 3.321, but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected recurrent headaches are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).  As discussed above, the symptoms associated with the appellant's service-connected headache disability are fully contemplated by the Rating Schedule.  The appellant has reported symptoms such as headache episodes (including headache pain, nausea, and sensitivity to light and sound) which have required him to lie down or use ibuprofen.  These symptoms are contemplated by the diagnostic criteria.  The objective evidence of record also does not demonstrate that the service-connected vascular headache disability, in and of itself, produces any additional symptoms not considered or markedly interferes with employment, beyond that contemplated by the Rating Schedule.  

In that regard, although the appellant testified at his September 2014 Board hearing that he felt his headache disability "absolutely" impacted his ability to work, as set forth above, two different VA examiners have concluded that the appellant's headache disability does not impact his ability to work.  Having had the opportunity to observe the appellant's demeanor at the September 2014 Board hearing and noting that the VA examiners based their opinions on an objective examination of the appellant and review of the record, the Board assigns greater probative value to the examination reports than to the assertions of the appellant made in the context of a claim for monetary benefits.  

In any event, the Board notes that the impairment in the appellant's industrial capacity caused by his service-connected headache disability is already contemplated by the disability ratings currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The assignment of the schedular disability ratings discussed above is recognition that the appellant's industrial capabilities are impaired due to his service-connected headache disability.

Finally, there is also no evidence of record showing that the appellant has been frequently hospitalized due to his service-connected headache disability.  Indeed, the available record shows that he has never been hospitalized for headaches.  

After reviewing the record, the Board finds that the appellant's headache disability is not shown to be productive of marked interference with employment beyond that already contemplated.  Thus, absent any objective evidence that the appellant's headache disability, in and of itself, is productive of marked interference with employment beyond that contemplated by the schedular criteria, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for vascular headaches from January 6, 2012, and a rating in excess of 10 percent disabling from December 12, 2013. 


Entitlement to an effective date earlier than January 6, 2012, for the award of a 30 percent rating for vascular headaches.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than January 6, 2012, for the assignment of a 30 percent disability rating for his vascular headaches is not warranted.

As set forth above, in a June 1972 rating decision, the RO granted service connection for vascular headaches and assigned an initial noncompensable rating, effective February 11, 1972, which was the day following the date of the appellant's separation from active service.  See 38 U.S.C.A. § 5110(b)(1) (providing that the effective date of an award of disability compensation shall be the day following the date of separation from service if the application for such benefits is received within one year from such separation date).  The record in this case does not show, nor does the appellant contend, that he appealed the RO's determination.

In a January 2003 rating decision, the RO concluded that revision of the March 1972 rating decision was warranted.  The RO assigned an initial 10 percent disability rating for vascular headaches, effective February 11, 1972.  Again, the record shows that the appellant did not thereafter perfect an appeal of the RO's determination, and he has not contended otherwise.  

Under these circumstances, the January 2003 rating decision is final, and the appellant's earlier claims cannot provide a basis for establishing an earlier effective date, absent a showing of clear and unmistakable error which has not been specifically alleged.  38 U.S.C.A. §§ 7104, 7105 (West 2014); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

The appellant's next claim for an increased rating was received by VA on January 6, 2012.  As noted, this is the current effective date assigned by the RO for the award of the 30 percent rating for the appellant's service-connected vascular headaches.  

The Board has carefully reviewed the record in order to determine if there was an earlier pending claim for an increased rating, but has identified no such document, nor has the appellant pointed to any communication evidencing an intent to seek an increased disability rating.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  In fact, it does not appear that the appellant contends that his claim was received earlier than January 6, 2012.  See e.g. September 2014 hearing transcript at page  (Q:  "So you're not contesting the date of the claim, you're contesting the date the entitlement arose?" A:  "That's correct.").  

Regardless, the Board has considered the entire record, including VA clinical records dated from December 2001, but finds that they do not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.157(b) (2014).  As described above, none of these VA clinical records contain any indication whatsoever that the appellant's service-connected vascular headache disability had increased in severity.  Rather, these records note only rare, incidental complaints of headaches, with no specific treatment or clinic visits for his service-connected headache disability.  None of these records contain any indication of characteristic prostrating attacks.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2014) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened.").  Absent any indication in any of the VA clinical records of a worsening in the appellant's disability, there is no basis for an earlier effective date prior to January 6, 2012, pursuant to section 3.157(b)(1).  Id. at 134 (noting that "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result").  The Board finds that nothing in these VA clinical records demonstrates a worsening in the appellant's headache disability or otherwise contains any finding upon which to conclude that that the appellant's headache disability met the criteria for a 30 percent rating prior to January 6, 2012, and the appellant has not argued otherwise.

Having determined that the date of receipt of the appellant's claim for an increased rating for his service-connected low back disability was January 6, 2012, the Board must next look to all the evidence of record to determine if any increase in disability was ascertainable in the year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o) (2014); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In that regard, as delineated in detail above, the evidence of record contains no basis upon which to conclude that there was an ascertainable increase in the severity of the appellant's vascular headache disability in the year prior to the date of receipt of his claim.  The appellant has pointed to no such evidence, nor has he alleged that his service-connected headache disability increased in severity in the year prior to the date of receipt of his claim.  Thus, the Board finds that an effective date of January 6, 2012, but no earlier, for the assignment of a 30 percent rating for service-connected vascular headaches is appropriate.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  There is no legal basis upon which to assign an earlier effective date.


Entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his September 2014 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

Entitlement to an increased rating for vascular headaches, rated as 30 percent disabling from January 6, 2012, and 10 percent disabling from December 12, 2013, is denied.

Entitlement to an effective date earlier than January 6, 2012, for the award of a 30 percent rating for vascular headaches, is denied.  

The appeal as to the issue of entitlement to a temporary total rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine pursuant to 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence is dismissed.  


REMAND

Entitlement to an increased rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia, rated as 50 percent from April 10, 2008; 70 percent from December 24, 2008; and 100 percent from January 6, 2012.

Entitlement to an effective date earlier than April 10, 2008, for the award of a 50 percent rating for hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia.

A review of the record shows that, in a March 2007 rating decision, the RO granted service connection for hepatitis C and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  The grant of service connection was effective from November 24, 2004, which was the date of receipt of the appellant's claim.  The appellant was duly notified of the RO's determination and his appellate rights in an April 2007 letter, but he did not appeal within the applicable time period and has not contended otherwise.

On January 6, 2012, the appellant's claim for an increased rating for his service-connected hepatitis C was received by VA.  

In a January 2013 rating decision, the RO recharacterized the appellant's service-connected disability as "hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia," and increased the rating for that disability to 50 percent, effective April 10, 2008; to 70 percent, effective December 24, 2008; and to 100 percent from January 6, 2012.  According to the rating decision code sheet, the RO rated the appellant's disability under Diagnostic Codes 7312-7705.  The Board notes that 38 C.F.R. § 4.114, Diagnostic Code 7312 contains the rating criteria for evaluating cirrhosis of the liver, and 38 C.F.R. § 4.117, Diagnostic Code 7705 contains the rating criteria for evaluating thrombocytopenia.  

Unfortunately, the January 2013 rating decision contains no reasons or bases for the RO's determination, including the change in diagnostic code, whether separate disability ratings were considered, and the basis for the effective dates and staged ratings assigned.  As best the Board can discern, the RO based its determinations on VA treatment records only, although this is unclear.  

The record does contain a January 2013 Report of General Information which appears to indicate that the RO sought a medical opinion for assistance in rating the appellant's thrombocytopenia, anemia, hepatitis C, and cirrhosis, including ascertaining "which symptoms go with which condition."  It does not appear, however, that the medical examiner provided a written opinion.  Rather, the Report of General Information notes only that the examiner felt that "the symptoms of these conditions are intertwined with each other and are at least as likely as not all due to his service-connected hepatitis C."  

The Board finds that this medical opinion provides an inadequate basis upon which to rate the appellant's disability, particularly in light of the applicable rating criteria.  Rather, the Board finds that a medical examination is necessary in order to identify the symptoms associated with the appellant's service-connected cirrhosis, hepatitis C, thrombocytopenia, and anemia, in order to determine whether separate compensable disability ratings are necessary for each of these conditions, in light of the applicable rating criteria.  

For example, the rating criteria for evaluating cirrhosis of the liver include consideration of symptoms such as malaise, anorexia, and weight loss, as well as additional factors such as portal hypertension, ascites, hepatic encephalopathy, jaundice, and hemorrhage from varices or portal gastropathy.  38 C.F.R. § 4.114, Diagnostic Code 7312.  

The criteria for rating hepatitis C also includes consideration of symptoms such as malaise, anorexia, and weight loss, as well as fatigue, hepatomegaly, nausea, vomiting, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.  A Note following Diagnostic Code 7354 provides that sequelae of hepatitis, including cirrhosis, are to be rated separately under an appropriate diagnostic code, but that the same signs and symptoms used as the basis for the hepatitis rating under Diagnostic Code 7354 may not be contemplated in assigning the separate rating or ratings.  See also 38 C.F.R. § 4.14 (avoidance of pyramiding).  

Additionally, the Board notes that the rating criteria for anemia are based largely on hemoglobin readings.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.  The rating criteria for thrombocytopenia are based largely on platelet counts.  See 38 C.F.R. § 4.117, Diagnostic Code 7705.  

A veteran can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

Thus, once the necessary examination is obtained, the AOJ should consider whether all of the appellant's service-connected symptomatology and pathology is appropriately rated, to include whether separate disability ratings are warranted.  






Entitlement to an initial rating in excess of 30 percent for mood disorder, not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms, from January 6, 2009, and in excess of 50 percent from November 29, 2012.  

At his September 2014 Board hearing, the appellant testified that his mood disorder symptoms had worsened since he had last been examined for VA compensation purposes, including significant social impairment in getting along with others.  As an example, he testified that he continued to obtain psychiatric care from VA, but that VA police had been called on several occasions due to altercations he had had with VA care providers.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Given the appellant's contentions and the evidence currently of record, the Board finds that a new VA examination is necessary to assess the current severity of his service-connected psychiatric disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA's duty to assist also includes obtaining relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  The record in this case shows that the appellant has reported receiving regular VA medical care.  The most recent VA clinical records currently associated with the record, however, are dated in March 2014.  Additional VA clinical records should therefore be associated with the record on appeal.  


Entitlement to an increased rating for multi-level degenerative disc disease and degenerative joint disease of the lumbar spine, post-operative, with spinal stenosis and spondylosis, currently evaluated as 20 percent disabling.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.  

The appellant also seeks higher ratings for his service-connected low back disability with radiculopathy of the lower extremities.  He has reported experiencing significant pain and functional loss due to his service-connected low back disability, to the point that he is no longer able to work.  

The appellant was afforded a VA medical examination in connection with his claim in March 2013.  The Board notes that the record on appeal shows that the appellant's service-connected low back disability includes degenerative disc disease with significant spinal stenosis and neurogenic claudication.  At the VA medical examination in March 2013, the examiner noted that the appellant had been diagnosed as having intervertebral disc syndrome, but did not experience any incapacitating episodes as a result of that disability.  

At his September 2014 Board hearing, the appellant testified that he experienced episodes of back pain two to three times weekly which were so severe that he was unable to get out of bed.  He also stated that he was experiencing difficulty walking for which VA had prescribed a cane.  He indicated that his lower extremity symptoms included severe pain in his right lower extremity and moderate pain in his left lower extremity, as well as significant weakness bilaterally.  He testified that he had fallen on several occasions as a result of these symptoms.  

After reviewing the record, the Board finds that additional evidentiary development is necessary to ensure that the current severity of the appellant's service-connected low back disability with lower extremity radiculopathy is appropriately rated.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  

On his September 2014 VA Form 9, the appellant requested a hearing before a Veterans Law Judge at the RO.  As set forth above in the Introduction portion of this decision, although the appellant testified at a Board videoconference hearing in September 2014, the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury was not addressed at that hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board hearing must be scheduled in connection with the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  

The Board also notes that the record on appeal is unclear as to the exact benefit sought by the appellant with respect to his application to reopen his claim of entitlement to service connection for residuals of a head injury.  In that regard, the record shows that the appellant sustained injuries in a parachute accident in service.  As a result, service connection is in effect for headaches and a seizure disorder with disorientation and dizziness.  See e.g. June 2003 rating decision noting that symptoms of disorientation and dizziness are considered to be part and parcel of the service-connected seizure disorder.  Finally, the Board notes that service connection is also in effect for a psychiatric disability, currently characterized as mood disorder, not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms.  On remand, therefore, the appellant is advised that it would be to his benefit to clarify the nature of the disability sought in connection with his application to reopen the claim of service connection for residuals of a head injury, to include whether he believes he suffers from any sequelae of a head injury not already compensated.  


Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2012.

As resolution of the claims discussed above may have an impact on the appellant's claim for TDIU prior to January 6, 2012, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU prior to January 6, 2012, should be held in abeyance, pending the development and readjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO in connection with the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

2.  The AOJ should obtain clinical records from the Minneapolis VA Medical Center for the period from March 2014 to the present.

3.  The AOJ should obtain a retrospective VA medical opinion for the purpose of ascertaining the severity of the appellant's service-connected hepatitis C, cirrhosis of the liver, anemia, and thrombocytopenia, for the period prior to January 6, 2012.  

The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files should be provided to the examiner for review in connection with the examination.  

After reviewing the record, the examiner should be asked to delineate all pathology and symptomatology attributable to the appellant's service-connected hepatitis C and cirrhosis of the liver for the period prior to January 6, 2012, to include whether the symptomatology associated with the appellant's hepatitis C is distinct and separate from any symptomatology associated with his cirrhosis of the liver.  The examiner should also assess the severity of each symptom.  The examiner should further delineate all pathology and symptomatology attributable to the appellant's anemia, and thrombocytopenia for the period prior to January 6, 2012.  

4.  The appellant should be afforded a VA medical examination for the purpose of clarifying the severity and manifestations of his service-connected mood disorder, not otherwise specified, with anxious, depressive, and intermittent hypomanic symptoms.  

The appellant's claims folder and access to any additional records in his Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should address the severity of the appellant's service-connected psychiatric disability and discuss the level of social and occupational impairment attributable to that disability. 

A complete rationale must be provided for any opinion offered.

5.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the current severity of his service-connected multi-level degenerative disc disease and degenerative joint disease of the lumbar spine, post-operative, with spinal stenosis and spondylosis.  

The claims folder and access to any additional records in the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should comment on the severity of the appellant's service-connected low back disability, to include providing range of motion findings of the thoracolumbar spine.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner must also comment on the frequency and duration of any incapacitating episodes caused by the appellant's service-connected low back disability.  

He or she should also identify any neurological manifestations of the disorder other than lower extremity radiculopathy.

A complete rationale must be provided for any opinion offered.

6.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the severity and manifestations of his service-connected radiculopathy of the right and left lower extremities.  

The appellant's claims folder as well as access to any additional records in his Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.

In the examination report, the examiner should specifically delineate all symptoms attributable to the service-connected radiculopathy of the right and left lower extremities.  In delineating the symptomatology, the examiner should also clarify, to the extent possible, which symptoms, if any, are manifestations of the service-connected radiculopathy and which, if any, are attributable to weakness associated with his service-connected hepatitis C and cirrhosis of the liver.  

The examiner should also comment on whether the service-connected radiculopathy symptoms more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.  

A complete rationale must be provided for any opinion offered.

7.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  

In reaching its determination regarding the appellant's service-connected hepatitis C with cirrhosis of the liver, anemia, and thrombocytopenia, the AOJ should consider whether all manifestations are appropriately considered and rated, to include whether separate compensable ratings are warranted for hepatitis C with cirrhosis of the liver, anemia, and/or thrombocytopenia.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


